Citation Nr: 0306252	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  91-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to September 24, 
1992 for the grant of entitlement to service connection for 
degenerative disease of the cervical spine.

2.  Entitlement to an effective date prior to September 24, 
1992 for the grant of entitlement to service connection for 
gait disturbance of the right lower extremity.

3.  Entitlement to an effective date prior to September 24, 
1992 for the grant of entitlement to service connection for 
gait disturbance of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 and from August 1970 to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina in July 1998 and December 1999.

The Board also notes that the veteran submitted a Notice of 
Disagreement with an August 2001 rating decision denying 
service connection for a cardiovascular disability and was 
issued a Statement of the Case addressing this issue in 
September 2002.  In December 2002, the Board received a 
submission from the veteran that included a copy of a VA Form 
9 (Appeal to Board of Veterans' Appeals) addressing the 
cardiovascular disability issue; the veteran dated this 
document in September 2002.  While this submission was 
received by the Board subsequent to the expiration of the 
appeal time periods specified in 38 C.F.R. § 20.302(b) 
(2002), it is unclear whether the original VA Form 9 was 
received by the RO at an earlier date.  Accordingly, the 
Board is referring this issue to the RO for appropriate 
action, including consideration of the timeliness and 
adequacy of any original VA Form 9 that they may have in 
their possession.  If appropriate, the issue may then be 
certified to the Board.  




FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's initial claim for entitlement to service 
connection for an unspecified back disability was allowed by 
the RO in an unappealed October 1988 rating decision that 
granted service connection for chronic intermittent back 
strain with degenerative arthritis at a rate of 10 percent 
under Diagnostic Code 5291 (thoracic spine).

3.  There is no indication from the record of a claim for 
service connection for a cervical spine disorder, or a 
reopened claim for such disorder, prior to September 24, 
1992.

4.  There is no indication from the record of a claim for 
service connection for gait disturbance of the right lower 
extremity prior to September 24, 1992.

5.  There is no indication from the record of a claim for 
service connection for gait disturbance of the left lower 
extremity prior to September 24, 1992.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to September 24, 1992 for the grant of entitlement to service 
connection for degenerative disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.400 (2002).

2.  The criteria for entitlement to an effective date prior 
to September 24, 1992 for the grant of entitlement to service 
connection for gait disturbance of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.400 (2002).

3.  The criteria for entitlement to an effective date prior 
to September 24, 1992 for the grant of entitlement to service 
connection for gait disturbance of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
addressing his claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the VA 
informed him of the need for such evidence in December 2002 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Applicable laws and regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2002).  This rule holds 
true in cases of de novo claims for service connection, 
except when a claim is received within one year after 
separation from service.  38 C.F.R. § 3.400(b)(2)(i) (2002).  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i) (2002).  In cases where the evidence 
is received after the final disallowance, the effective date 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2002). 

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (2002).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2002).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2002); see Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2002).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits, but only when such reports relate to an examination 
or treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b) (2002).

III.  Factual background

The veteran first claimed "back problems" in an application 
received by the RO on February 3, 1988.  

A July 1988 VA examination report indicates that the veteran 
complained of thoracic back pain, and an examination revealed 
good range of motion of the spine and some mild increase in 
the thoracic kyphosis.  The diagnosis was chronic 
intermittent back strain, with degenerative arthritis.

In an October 1988 rating decision, the RO granted service 
connection for chronic intermittent back strain with 
degenerative arthritis at a rate of 10 percent under 
Diagnostic Code 5291 (thoracic spine), effective from 
February 1, 1988.  The veteran was notified of this decision 
in October 1988, but none of the statements that he submitted 
within the following year contained any references to 
cervical spine symptoms.  

A December 1991 VA examination report contains a notation of 
back pain that was getting worse.  The veteran was also 
treated for lower back pain radiating down his legs at a VA 
facility on September 24, 1992.  

At a hearing in June 1993 on other matters not currently on 
appeal, the veteran testified that he experienced radiating 
back pain down the inside portion of his legs, with numbness 
and consequent abnormal gait.  Hearing transcript, pages 10-
12.  

Outpatient treatment records dated in May 1994 indicate that 
cervical disc disease was to be ruled out; a computed 
tomography study (CT) of the cervical spine in July 1994 
revealed mild disc bulging and foraminal spurring at C6-C7.  
A December 15, 1994 VA examination revealed a backache, with 
hyperreflexia and decreased sensation in the feet.  The 
veteran cited the July 1994 CT results in a letter dated on 
October 31, 1995.  

In a claim received on January 13, 1997, the veteran 
requested that he "be evaluated for Intervertebral Disc 
Syndrome Involving Secondary Footdrop."  Subsequently, in a 
July 1998 rating decision, the RO granted service connection 
for degenerative disease of the cervical spine, effective 
from December 15, 1994.  The RO granted secondary service 
connection for gait disturbances of the right and left lower 
extremities (separately) in a December 1999 rating decision; 
both service connection grants were effectuated as of 
December 15, 1994.

Following a February 2002 remand, in which the Board directed 
the RO to issue a Statement of the Case on the issues 
currently on appeal under Manlincon v. West, 12 Vet. App. 
238-240-41 (2002), the RO issued a Statement of the Case 
addressing these issues in April 2002.  In this issuance, the 
RO partially granted the veteran's claim by changing the 
effective date for the grants of service connection for 
degenerative disease of the cervical spine, gait disturbance 
of the right lower extremity, and gait disturbance of the 
left lower extremity to September 24, 1992.  The RO's 
rationale for this determination was that the October 1988 
rating decision denying service connection for a back 
disability was final and that the September 24, 1992 medical 
record showing low back symptomatology had been accepted as a 
claim to reopen.  The September 24, 1992 date was used for 
all three service-connected disabilities because the left and 
right lower extremity gait disturbances had been deemed to be 
secondary to the service-connected cervical spine disability.

IV.  Analysis

Initially, the Board notes that the April 2002 Statement of 
the Case, which moved the effective date for the grants of 
service connection for the veteran's specified disabilities 
back from December 15, 1994 to September 24, 1992, is a 
partial but not complete grant of the benefits sought on 
appeal.  As such, the veteran's claims remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Next, the Board observes that the veteran never initiated an 
appeal of the October 1988 rating decision granting service 
connection for a back disability under Diagnostic Code 5291 
(thoracic spine), but not a cervical spine disability.  This 
decision is final under 38 U.S.C.A. § 7015(c) (West 1991).  
However, in order to give the veteran the fullest possible 
consideration in conjunction with his appeal, the Board will 
address his claims alternatively as de novo claims under 38 
C.F.R. § 3.400(b)(2)(i) (2002), assuming that the 1988 claim 
did not concern the cervical spine and the secondary lower 
extremities; and as a reopened claim under 38 C.F.R. § 
3.400(q)(1)(ii) (2002), assuming that the 1988 claim did 
concern the cervical spine and the lower extremities when the 
RO made the determination for the "back" disability claim.

First, the Board will address this claim under the assumption 
that the 1988 claim did not concern the cervical spine and 
the lower extremities.  Under this scenario, the effective 
date for a de novo grant of service connection would be the 
date of claim unless the claim was received within one year 
after service.  However, a review of the veteran's claims 
file does not reveal that any sort of claim for these 
disabilities was submitted prior to the currently assigned 
effective date of September 24, 1992.  For that reason, 38 
C.F.R. § 3.400(b)(2)(i) (2002) does not present a basis for 
an earlier effective date for the grants of service 
connection for degenerative disease of the cervical spine, 
gait disturbance of the right lower extremity, and gait 
disturbance of the left lower extremity.

Second, the Board will address this claim under the 
assumption that the 1988 claim did concern the cervical spine 
and the lower extremities and that service connection for 
these disorders was denied in the final October 1988 rating 
decision.  Under this scenario, the effective date of service 
connection would be the date of receipt of the reopened 
claim.  Once again, however, the Board finds no indication 
from the claims file that any sort of claim to reopen was 
received by the RO prior to the currently assigned effective 
date of September 24, 1992.

The veteran contends that the effective date for the 
disabilities at issue should be to February 1988.  As for any 
medical substantiation of these disabilities in the record, 
the Board is aware that a December 1991 VA examination report 
contains a notation of "back" pain, with no indication of 
either cervical spine or lower extremity involvement.  
Specific radiating back pain that affected the lower legs was 
initially demonstrated on VA treatment on September 24, 1992.  
It is clear from the provisions of 38 C.F.R. § 3.157(b) 
(2002) that such evidence in 1991 may not suffice as a claim 
to reopen a previously denied claim for service connection; 
rather, this regulation applies in cases where service 
connection had already been granted.  The only type of 
evidence that may suffice as a claim to reopen is service 
records, but such evidence has not been submitted in the 
present case.  As such, and also given the absence of an 
actual claim to reopen prior to September 24, 1992, 38 C.F.R. 
§ 3.400(q)(1)(ii) (2002) does not present a basis for an 
earlier effective date for the grants of service connection 
for degenerative disease of the cervical spine, gait 
disturbance of the right lower extremity, and gait 
disturbance of the left lower extremity.  

In summary, the Board has considered the veteran's claims for 
an effective date prior to September 24, 1992 for the grants 
of service connection for degenerative disease of the 
cervical spine, gait disturbance of the right lower 
extremity, and gait disturbance of the left lower extremity 
under all potentially applicable legal theories but has 
concluded that the preponderance of the evidence is against 
these claims.  Therefore, these claims are denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002). 




ORDER

The claim of entitlement to an effective date prior to 
September 24, 1992 for the grant of entitlement to service 
connection for degenerative disease of the cervical spine is 
denied.

The claim of entitlement to an effective date prior to 
September 24, 1992 for the grant of entitlement to service 
connection for gait disturbance of the right lower extremity 
is denied.

The claim of entitlement to an effective date prior to 
September 24, 1992 for the grant of entitlement to service 
connection for gait disturbance of the left lower extremity 
is denied.


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

